***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. VICTOR M. ALICEA
                (SC 20399)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                   Syllabus

The defendant was convicted of two counts of assault in the first degree
   in connection with his conduct in cutting the victim’s throat with a razor
   blade. At the time of the incident, the defendant and the victim were
   engaged in an argument at a fast-food restaurant, where they both were
   employed. The defendant was subsequently charged with both inten-
   tional assault and reckless assault. At trial, after the close of the state’s
   case, the defendant moved for a judgment of acquittal, arguing that
   the charges were legally inconsistent because each charge required a
   mutually exclusive mental state. The trial court denied the motion.
   Subsequently, the jury found the defendant guilty of both of the charged
   crimes. The defendant then filed another motion for a judgment of
   acquittal, as well as a motion for a new trial, asserting that the jury’s
   verdict was legally inconsistent. The trial court denied both motions
   and rendered a judgment of conviction on both counts. The defendant
   appealed to the Appellate Court, which affirmed the trial court’s judg-
   ment, and the defendant, on the granting of certification, appealed to
   this court. Held that, contrary to the defendant’s claim, the jury’s verdict
   of guilty of intentional assault and reckless assault was not legally
   inconsistent: the jury reasonably could have found that the defendant
   had intended to cause the victim serious physical injury and simultane-
   ously disregarded the risk that his conduct would cause the victim’s
   death, and this court had previously held that convictions involving both
   intentional and reckless mental states may be legally consistent when
   each mental state pertains to a different result; moreover, this court
   rejected the defendant’s claim that two different injuries are required
   for a defendant to be convicted of two different offenses requiring proof
   of mutually exclusive mental states, as the relevant inquiry is whether
   the opposing mental states related to the same result, not whether both
   convictions related to the same injury, and as such convictions are
   legally inconsistent only if they require that the defendant possess oppos-
   ing mental states with respect to the same objective; furthermore, there
   was no merit to the defendant’s claim that the state could not maintain
   on appeal that his convictions of intentional and reckless assault were
   consistent on the ground that the state’s theory at trial contemplated
   those charges as alternatives, as there was no suggestion that the state
   had changed its factual theory of the case on appeal, and, even if the
   state had presented the charges as alternatives at trial, that would have
   been the state’s legal theory of the case, convictions of intentional and
   reckless assault are not necessarily legally inconsistent, and the trial
   court properly instructed the jury on that point.
      Argued November 23, 2020—officially released June 23, 2021*

                             Procedural History

   Two part substitute information charging the defen-
dant, in the first part, with two counts of the crime of
assault in the first degree, and, in the second part, with
being a persistent dangerous felony offender, brought
to the Superior Court in the judicial district of Windham,
geographical area number eleven, where the first part
of the information was tried to the jury before Seeley,
J.; verdict of guilty; thereafter, the defendant was pre-
sented to the court on a plea of nolo contendere to the
second part of the information; judgment of guilty in
accordance with the verdict and plea; subsequently, the
court denied the defendant’s motions for a judgment
of acquittal and for a new trial, and the defendant
appealed to the Appellate Court, Prescott, Bright and
Eveleigh, Js., which affirmed the trial court’s judgment,
and the defendant, on the granting of certification,
appealed to this court. Affirmed.
  Jonathan R. Formichella, with whom was James B.
Streeto, senior assistant public defender, for the appel-
lant (defendant).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Anne F. Mahoney, state’s
attorney, and Mark A. Stabile, former senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   McDONALD, J. In State v. Nash, 316 Conn. 651, 666,
114 A.3d 128 (2015), we held that convictions of inten-
tional assault in the first degree and reckless assault
in the first degree1 may be legally consistent when each
mutually exclusive mental state pertains to a different
result. Thereafter, in State v. King, 321 Conn. 135, 145,
136 A.3d 1210 (2016) (King 2016), we applied this ratio-
nale to again conclude that convictions of intentional
and reckless assault were legally consistent. This certi-
fied appeal requires us to determine whether this prece-
dent governs the outcome of the present case. We
conclude that it does.
   The defendant, Victor M. Alicea, was convicted of one
count of intentional assault and one count of reckless
assault. On appeal, he contends that his convictions of
intentional and reckless assault are legally inconsistent,
notwithstanding Nash and King 2016, because the req-
uisite mental states are mutually exclusive under the
particular circumstances of his case, which involved
only one act, one victim, and one injury. The defendant
claims that his case is instead governed by State v.
King, 216 Conn. 585, 592–94, 583 A.2d 896 (1990) (King
1990), and State v. Chyung, 325 Conn. 236, 247–48,
157 A.3d 628 (2017). Accordingly, we must survey our
jurisprudence regarding the legal consistency of multi-
ple verdicts to resolve seemingly disparate language
from our cases and to identify a uniform rule. In addi-
tion, this appeal requires us to examine the different
circumstances under which a claim of legally inconsis-
tent verdicts implicates our ‘‘theory of the case’’ doc-
trine. We address these issues in turn.
   The Appellate Court’s decision sets forth the facts
and procedural history; State v. Alicea, 191 Conn. App.
421, 424–26, 436–37, 215 A.3d 184 (2019); which we
summarize in relevant part. The defendant and the vic-
tim, Tyrone Holmes, were employees at a Burger King
restaurant. In July, 2015, the defendant was working
an overnight shift when Holmes, who was not working
that night, arrived and entered through the back door
of the restaurant. Holmes intended to drop off supplies
and ‘‘to speak with the defendant, who, he had heard,
had been talking about him.’’ Id., 424. At Holmes’
request, the defendant stepped outside for a ‘‘brief dis-
cussion’’ with Holmes, during which the defendant
‘‘denied having talked negatively about Holmes.’’ Id.,
424–25. During the conversation, ‘‘[e]verything appeared
fine to Holmes.’’ Id., 425.
   After both men went back inside the restaurant,
Holmes overheard the defendant speaking on his cell
phone, saying that ‘‘the defendant had a problem.’’ Id.
‘‘Holmes told the defendant that they did not have a
problem, and the defendant walked away . . . .’’ Id.
Holmes followed, at which point they began arguing.
‘‘The defendant then pulled Holmes’ head toward him
and cut his throat with a razor blade.’’ Id. Holmes ini-
tially assumed a fighting stance, thinking the defendant
had punched him. After noticing that he was bleeding,
however, Holmes left the restaurant. Holmes was subse-
quently taken to a local hospital, where an emergency
medicine physician determined that he had ‘‘sustained
a neck laceration that was approximately seven inches
long . . . .’’ Id. Given the severity of his injury, Holmes
was then transferred to another hospital, where he
underwent surgery to repair his lacerated neck muscle
and left external jugular vein.
   The defendant was arrested and charged with both
intentional assault and reckless assault. At trial, after
the close of the state’s case, the defendant moved for
a judgment of acquittal. He argued, in part, that the
charges were legally inconsistent because each charge
required a mutually exclusive mental state. The trial
court denied the motion, explaining that this court had
held, in State v. Nash, supra, 316 Conn. 651, that inten-
tional and reckless assault charges are legally consis-
tent. See id., 666–69. Subsequently, the jury found the
defendant guilty of both charges. The defendant filed
a renewed motion for a judgment of acquittal and a
motion for a new trial, asserting that the verdicts were
legally inconsistent. The trial court denied both motions
and rendered a judgment of conviction on both counts.
The court then merged the convictions and sentenced
the defendant to an enhanced mandatory minimum
term of ten years incarceration, followed by twelve
years of special parole on the count of intentional
assault as a persistent dangerous felony offender.2
   The defendant appealed from the judgment of convic-
tion to the Appellate Court, claiming, among other
things, that the trial court incorrectly had concluded
that the verdicts were legally consistent. The Appellate
Court subsequently affirmed the judgment of the trial
court. State v. Alicea, supra, 191 Conn. App. 450. Rele-
vant to this appeal, the Appellate Court concluded that
the verdicts of guilty for both intentional assault and
reckless assault were legally consistent. Id., 434. Relying
on State v. Nash, supra, 316 Conn. 666–69, the court
reasoned that, in order to find the defendant guilty of
reckless assault, ‘‘the jury was required to find that the
defendant engaged in conduct that . . . created a
grave risk of death to Holmes, ultimately resulting in
Holmes’ serious physical injury. Such a conclusion is
not inconsistent with the [jury’s] finding that the defen-
dant also intended to seriously injure Holmes,’’ as it
was required to find in order to find the defendant guilty
of intentional assault. (Emphasis omitted.) State v.
Alicea, supra, 434.
   Thereafter, the defendant filed a petition for certifica-
tion to appeal, which we granted, limited to the follow-
ing issue: ‘‘Did the Appellate Court correctly conclude
that the jury’s verdicts of guilty of intentional assault
and reckless assault were not legally inconsistent?’’
State v. Alicea, 333 Conn. 937, 219 A.3d 373 (2019).
   On appeal, the defendant contends that the verdicts
finding him guilty of intentional assault and reckless
assault are legally inconsistent because their requisite
mental states—intentional and reckless—are mutually
exclusive. Specifically, he argues that the verdicts are
inconsistent in this case because it was impossible for
the jury to find both mutually exclusive mental states
with respect to only one act, one victim, and one injury.
In addition, he asserts that his legal inconsistency claim
must be viewed in light of the state’s theory of the
case as presented to the jury at trial—namely, that the
charges were brought in the alternative. The state con-
tends that the Appellate Court correctly concluded that
the convictions are consistent because each mental
state pertains to a different result—in other words, the
statutory objectives of each mental state are different.
The state also asserts that we should not review the
defendant’s claim about the state’s theory of the case
because it is outside the scope of the certified question.
In the alternative, the state strongly disputes the defen-
dant’s characterization of its theory of the case at trial.
   The following legal principles guide our analysis of
this claim. ‘‘A claim of legally inconsistent convictions,
also referred to as mutually exclusive convictions,
arises when a conviction of one offense requires a find-
ing that negates an essential element of another offense
of which the defendant also has been convicted. . . .
In response to such a claim, we look carefully to deter-
mine whether the existence of the essential elements
for one offense negates the existence of [one or more]
essential elements for another offense of which the
defendant also stands convicted. If that is the case,
the [convictions] are legally inconsistent and cannot
withstand challenge. . . . Whether two convictions are
mutually exclusive presents a question of law, over
which our review is plenary.’’ (Internal quotation marks
omitted.) State v. Chyung, supra, 325 Conn. 245–46.
‘‘When a jury has returned legally inconsistent verdicts,
there is no way for the reviewing court to know which
charge the jury found to be supported by the evidence.
. . . Accordingly, the court must vacate both convic-
tions and remand the case to the trial court for a new
trial.’’ (Citation omitted; footnote omitted.) Id., 247.
   In this case, the defendant was convicted of one count
each of intentional assault in violation of General Stat-
utes § 53a-59 (a) (1) and reckless assault in violation
of § 53a-59 (a) (3). Section 53a-59 (a) (1) provides that
an individual commits intentional assault when, ‘‘[w]ith
intent to cause serious physical injury to another per-
son, he causes such injury to such person . . . by
means of a deadly weapon or a dangerous instrument
. . . .’’ (Emphasis added.) Section 53a-59 (a) (3) pro-
vides that an individual commits reckless assault when,
‘‘under circumstances evincing an extreme indifference
to human life he recklessly engages in conduct which
creates a risk of death to another person, and thereby
causes serious physical injury to another person . . . .’’
(Emphasis added.)
   We have previously recognized that ‘‘the statutory
definitions of ‘intentionally’ and ‘recklessly’ are mutu-
ally exclusive and inconsistent.’’ State v. King, supra,
216 Conn. 593–94. Intentional conduct requires the
defendant to possess a ‘‘conscious objective . . . to
cause’’ the result described in the statute defining the
offense. (Emphasis added.) General Statutes § 53a-3
(11). By contrast, reckless conduct requires that the
defendant ‘‘is aware of and consciously disregards a
substantial and unjustifiable risk’’ that the result
described in the statute will occur. (Emphasis added.)
General Statutes § 53a-3 (13). Thus, a reckless mental
state is inconsistent with an intentional mental state
because ‘‘one who acts recklessly does not have a con-
scious objective to cause a particular result.’’ (Internal
quotation marks omitted.) State v. King, supra, 594.
   We have held, however, that convictions involving
both intentional and reckless mental states are legally
consistent in certain circumstances. For example, when
each mental state pertains to a different act, a different
victim, or a different injury, then the convictions are
consistent. See, e.g., State v. King, supra, 321 Conn.
144 (convictions for intentional and reckless assault
are legally consistent when ‘‘the jury reasonably could
have found that the defendant’s conduct amounted to
two separate acts’’); State v. Hinton, 227 Conn. 301,
315, 630 A.2d 593 (1993) (convictions for intentional and
reckless assault are legally consistent when defendant
intended to injure one person and recklessly disre-
garded risk to bystanders because ‘‘here we have two
different victims and therefore two different results’’).
Significantly, we have also explained that convictions
involving both intentional and reckless mental states
may be legally consistent when each mental state per-
tains to a different result. State v. Nash, supra, 316
Conn. 666 (‘‘there is no reason why a person cannot
simultaneously act intentionally and recklessly with
respect to the same conduct and the same victim if
each of those two mental states pertains to a different
result’’ (emphasis omitted)). ‘‘[M]ental states . . .
exist only with reference to particular results . . . .
Thus, it is necessary to examine the mental state ele-
ment as it arises in [the] particular statute defining
[the] offense to determine whether actual inconsistency
exists.’’ (Internal quotation marks omitted.) Id., 668.
   We find our decisions in Nash and King 2016 to be
particularly instructive in this case. In Nash, the defen-
dant was convicted of, among other crimes, both inten-
tional and reckless assault under § 53a-59 (a) (1) and
(3) after he fired several shots into a home, one of
which injured the homeowner’s sister. Id., 654. We held
that the defendant’s convictions were not legally incon-
sistent. Id., 666–69. We reasoned that ‘‘the two mental
states required to commit the offenses relate to different
results’’ because, ‘‘in order to find the defendant guilty
of those offenses, the jury was required to find that the
defendant intended to injure another person and that,
in doing so, he recklessly created a risk of that person’s
death.’’ Id., 666. We concluded that ‘‘the jury reasonably
could have found that the defendant simultaneously
possessed both mental states . . . .’’ Id., 667–68. We
applied Nash to uphold convictions of intentional and
reckless assault again in King 2016. In that case, the
defendant brandished his knife before stabbing the vic-
tim several times. State v. King, supra, 321 Conn. 138–
39. We held that the convictions were not legally
inconsistent because, under Nash, ‘‘the jury reasonably
could have found that when the defendant stabbed the
victim, he intended to cause serious injury to her and
that he also recklessly engaged in conduct [that created]
a risk of the victim’s death. . . . That is, the defen-
dant’s act of stabbing the victim is consistent with two
different mental states, each related to two different
results.’’ (Citation omitted; internal quotation marks
omitted.) Id., 145.
   In the present case, Nash squarely governs our exami-
nation of the mental state elements of intentional and
reckless assault and demonstrates that the convictions
are not legally inconsistent. In order to find the defen-
dant guilty of both charges, the jury was required to
find—with respect only to the mental state element of
each charge—that the defendant (1) consciously intended
to cause Holmes serious physical injury, and (2) con-
sciously disregarded the risk that his conduct would
result in Holmes’ death. The jury reasonably could have
found that the defendant simultaneously possessed
both mental states pertaining to his singular action of
cutting Holmes’ throat. In other words, the jury reason-
ably could have found that the defendant intended to
cause Holmes serious physical injury and simultane-
ously disregarded the risk that his conduct would cause
Holmes’ death. Therefore, the convictions are not
legally inconsistent.
   The defendant nonetheless contends that his convic-
tions are legally inconsistent for two reasons. First, he
asserts that we stated in King 1990 and Chyung that
the mutually exclusive mental states must pertain to
distinct acts or injuries. He argues that these cases
can be read consistently with Nash and King 2016 by
examining the respective facts of each case. He further
contends that the facts of this case are more analogous
to King 1990 and Chyung because each of these three
cases involved only one act and one injury, whereas
Nash and King 2016 involved multiple acts and multiple
potential injuries. Second, the defendant argues that
the state is bound by the theory of the case it presented
at trial, namely, that the charges were alternatives. Spe-
cifically, he contends that the state cannot now argue
that the convictions are legally consistent because it
did not present the charges to the jury as consistent.
We address each argument in turn.
   First, the defendant asserts that our case law estab-
lishes that ‘‘two different injuries are required in order
for a defendant to be convicted of two different offenses
requiring proof of mutually exclusive mental states.’’
(Emphasis omitted.) For this proposition, he relies on
King 1990 and Chyung. In King 1990, the defendant
was convicted of, among other things, attempted mur-
der and reckless assault for lighting a fellow prisoner’s
cell on fire and rigging the door to trap him inside.
State v. King, supra, 216 Conn. 586–88. In Chyung, the
defendant was convicted of murder and manslaughter
in the first degree with a firearm for placing a gun into
a bag, when it suddenly discharged, killing the victim.
State v. Chyung, supra, 325 Conn. 241. In both cases,
this court concluded that the convictions were legally
inconsistent because, ‘‘[t]o return verdicts of guilty for
both [charges] . . . the jury would have had to find
that the defendant simultaneously acted intentionally
and recklessly with regard to the same act and the same
result, i.e., the injury to the victim.’’ (Emphasis added.)
State v. King, supra, 593; accord State v. Chyung, supra,
246–48. Specifically, in King 1990, we reasoned that
the defendant could not have both consciously intended
to cause the victim’s death, as required by the attempted
murder conviction, while also recklessly disregarding
the risk of the victim’s death, as required by the reckless
assault conviction. State v. King, supra, 593–94; see
also State v. Chyung, supra, 247–48.
    In the present case, the defendant contends that our
holdings in King 1990 and Chyung establish that mutu-
ally exclusive mental states are legally consistent only
if they pertain to different acts or injuries because these
cases define ‘‘result’’ as ‘‘injury to the victim.’’ (Empha-
sis omitted; internal quotation marks omitted.) In addi-
tion, the defendant argues that comparing the facts of
these cases with the facts of Nash and King 2016 fur-
ther delineates this rule. Specifically, King 1990 and
Chyung each involved only one act—respectively, the
single act of trapping the victim in the locked prison
cell and the single discharge from the gun—and one
injury, and, therefore, the convictions were inconsis-
tent. By contrast, Nash and King 2016 each involved
multiple acts or multiple injuries—respectively, multi-
ple shots fired and multiple stab wounds inflicted—
and, therefore, the convictions were consistent. The
defendant asserts that his legal inconsistency claim
hinges on this factual distinction because, ‘‘[w]hen there
are multiple blows, multiple stabs, multiple shots fired,
or more than one victim, it is at least possible for a
jury to find a defendant guilty of two conflicting [mental
state] crimes, and the verdicts will not be held to be
legally inconsistent.’’ The defendant further asserts that
the present case is more analogous to King 1990 and
Chyung because he engaged in a single act to inflict a
single laceration. Therefore, he contends, the mutually
exclusive mental states pertain to a single ‘‘result’’ and
are legally inconsistent.
    We are not persuaded by the defendant’s interpreta-
tion of our case law. In Nash, we rejected the same
argument the defendant raises here, reasoning that
‘‘[t]he relevant inquiry . . . is whether the opposing
mental states relate to the same result, not whether
both convictions relate to the same injury.’’ State v.
Nash, supra, 316 Conn. 668. The word ‘‘result’’ in this
context referred to the result of the requisite mental
state, or, in other words, the statutory objective associ-
ated with the respective mental state. See id., 669 and
n.18. This is ‘‘separate and distinct’’ from the injury-
in-fact element required for each conviction. Id., 669.
Moreover, we explained that ‘‘[n]othing that we said in
[King 1990] . . . should be read to mean that . . .
the relevant inquiry is whether the statutes at issue
require findings that the defendant caused the same
injury to the victim. Rather . . . [the convictions] are
legally inconsistent only if they require that the defen-
dant possess the opposing mental states with respect
to the same objective . . . .’’ (Emphasis added.) Id., 669
n.18. Therefore, in Nash, we considered and expressly
rejected the same argument the defendant raises here.3
   Additionally, the defendant overestimates the degree
to which the rationales of all four cases turned on the
facts of each case rather than the statutory elements
of the respective charges. The defendant relies on lan-
guage from King 1990 and Chyung that the mental
states must pertain to different injuries; however, the
outcomes of all four cases actually hinged on the objec-
tive associated with each statutory, mental state ele-
ment, not the acts performed by the defendants or the
injuries suffered by the victims. Nash expressly articu-
lated this rule, but all four cases have employed it.
For example, in King 2016, we noted that ‘‘the jury
reasonably could have found that the defendant’s con-
duct amounted to two separate acts’’; State v. King,
supra, 321 Conn. 144; but we also applied Nash to con-
clude that the verdicts would be consistent even under
the theory that the defendant’s conduct amounted to
only one act.4 Id., 144–45.
  Finally, the defendant claims that the state has imper-
missibly changed its theory of the case on appeal. The
following additional procedural history is relevant to
the defendant’s argument. During trial, following the
state’s presentation of its case-in-chief, the defendant
orally moved for a judgment of acquittal on the ground
that the charges were legally inconsistent. State v.
Alicea, supra, 191 Conn. App. 436. At oral argument on
the motion, the prosecutor indicated that he intended
to argue to the jurors that, ‘‘if they find [the defendant]
not guilty [of intentional assault], that they should pro-
ceed to determine whether he’s reckless . . . .’’ The
trial court, however, concluded that the charges were
legally consistent under Nash, and it denied the defen-
dant’s motion. Subsequently, during closing argument,
the prosecutor explained to the jury that, ‘‘if you do
not agree [that the state has proven intentional assault],
you don’t believe the evidence supports that, I submit
to you that the evidence and the record show, at the very
least, that [the defendant] acted recklessly.’’ Consistent
with its ruling on the defendant’s motion, the trial court
instructed the jury to consider each charge separately.
   The defendant contends that the state argued to the
jury that the charges of intentional and reckless assault
were alternatives, meaning that the jury could not find
the defendant guilty of both counts. The defendant also
contends that the state argued ‘‘for the first time’’ in
its opposition to the defendant’s postverdict, renewed
motion for a judgment of acquittal and to his motion
for a new trial that the verdicts were legally consistent
under
Nash. On appeal, the defendant argues that the state
cannot change its theory of the case postverdict to
avoid the verdicts’ legal inconsistency. The state asserts
that this issue is distinct from the legal consistency
issue and, therefore, unreviewable as outside the scope
of the certified question. Alternatively, the state strongly
disputes the defendant’s characterization of its presen-
tation of the case to the jury, arguing that it never
presented the charges to the jury as alternatives.
   The ‘‘theory of the case’’ doctrine is rooted in the
due process owed to criminal defendants. See, e.g.,
Dunn v. United States, 442 U.S. 100, 106, 99 S. Ct. 2190,
60 L. Ed. 2d 743 (1979) (‘‘[t]o uphold a conviction on
a charge that was neither alleged in an indictment nor
presented to a jury at trial offends the most basic
notions of due process’’); State v. Robert H., 273 Conn.
56, 82, 866 A.2d 1255 (2005) (‘‘[t]he ‘theory of the case’
doctrine is rooted in principles of due process of law’’);
see also, e.g., State v. Scruggs, 279 Conn. 698, 718, 905
A.2d 24 (2006) (under claim of insufficient evidence,
‘‘in order for any appellate theory to withstand scrutiny
. . . it must be shown to be not merely before the jury
due to an incidental reference, but as part of a coherent
theory of guilt’’ (internal quotation marks omitted)).
  We have at least once applied the theory of the case
doctrine to a legal inconsistency analysis. In Chyung,
the state argued on appeal that ‘‘the jury reasonably
could have found that the defendant engaged in two
separate acts,’’ which would have rendered the verdicts
consistent. State v. Chyung, supra, 325 Conn. 255. We
reasoned that, because the state ‘‘never presented this
theory to the jury during trial,’’ it could not rely on
this theory to save the otherwise legally inconsistent
verdicts. Id., 255–56. This analysis was consistent with
the view previously expressed by the dissent in King
2016 that ‘‘the legal consistency of the verdict must be
considered in light of the state’s theory of the case at
trial.’’ State v. King, supra, 321 Conn. 159 n.2 (Robinson,
J., dissenting). Together, these cases establish that the
theory of the case doctrine may be defensively incorpo-
rated into a legal inconsistency claim; that is, a defen-
dant may preclude the state from relying on a novel
factual theory of the case on appeal because a new
theory cannot transform inconsistent verdicts into con-
sistent ones if it was not presented to the jury at trial.5
In other words, the theory of the case doctrine is embed-
ded in the legal inconsistency analysis to the extent
necessary to tether the state to the factual theory it
presented to the jury.6
   The defendant in this case argues that, as in Chyung,
the state cannot maintain that his convictions are con-
sistent on appeal because its theory of the case at trial
contemplated the charges as alternatives. We review
the defendant’s argument to the extent that it is encom-
passed within his legal consistency claim and is not an
attempt to raise a distinct due process claim rooted in
notice considerations. See footnote 6 of this opinion.
Nevertheless, the defendant’s argument is unpersuasive
because there is an important distinction between this
case and Chyung. In Chyung, the novel theory on which
the state sought to rely was factual, not legal. The state
argued to the jury that the defendant’s conduct was
one act but then sought to avoid legal inconsistency by
arguing on appeal that the defendant’s conduct could
constitute two acts. State v. Chyung, supra, 325 Conn.
255–56. Here, there is no suggestion that the state has
changed its factual theory of the case on appeal, for
example, to assert that the defendant’s conduct consti-
tuted multiple acts or encompassed multiple victims.
Even if we assume that the defendant is correct that
the state presented the charges as alternatives at trial,
this would have been the state’s legal theory of the
case. We need not inquire whether this legal theory
represented a litigation tactic or a misapprehension of
our legal consistency jurisprudence. In this case, the
trial court properly instructed the jury to consider each
charge separately based on its conclusion that the
charges of reckless assault and intentional assault were
not legally inconsistent.7 As we have often explained,
the jury is bound to apply the law as instructed by the
trial court. See, e.g., State v. Reynolds, 264 Conn. 1,
131, 836 A.2d 224 (2003), cert. denied, 541 U.S. 908, 124
S. Ct. 1614, 158 L. Ed. 2d 254 (2004). Moreover, as
explained, the defendant here does not raise a distinct
claim that he lacked adequate notice that he could be
convicted of both charges in light of the state’s legal
theory of the case at trial. See footnote 6 of this opinion.
  In sum, the state is bound to the factual theory of
the case that it presented to the jury at trial. Here, there
is no claim that the state changed its factual theory of
the case postconviction. Moreover, as the trial court
correctly explained, we have repeatedly stated that con-
victions of intentional and reckless assault are not
legally inconsistent, and the court properly instructed
the jury on this point. We presume that the jury followed
the trial court’s instructions.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * June 23, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Hereinafter, all references to intentional assault and reckless assault are,
respectively, to intentional assault in the first degree and reckless assault
in the first degree.
   2
     The defendant did not raise a claim, before the trial court or on appeal,
that his federal or state constitutional protections against double jeopardy
precluded his convictions. Accordingly, we express no opinion on that
subject.
   3
     Chyung repeated the same language from King 1990 identifying the
relevant ‘‘result’’ as ‘‘the injury to the victim.’’ (Internal quotation marks
omitted.) State v. Chyung, supra, 325 Conn. 246, quoting State v. King,
supra, 216 Conn. 593. However, contrary to the defendant’s assertion, the
inclusion of that quotation by this court in Chyung did not alter the relevant
inquiry because Nash had clarified that language.
   4
     The defendant also contends that, to the extent that we disagree with
his interpretation of Nash, we should overrule Nash in favor of the language
subsequently articulated in Chyung. Specifically, the defendant argues that
Nash draws a distinction between the result associated with the mental
state and the result of the conduct that is artificial because ‘‘an individual
who intends to cause serious physical injury . . . will necessarily con-
sciously and intentionally create a risk of death and, therefore, cannot create
such a risk unintentionally.’’ In addition, the defendant notes that the ‘‘serious
physical injury’’ objective associated with intentional assault is defined as
‘‘physical injury which creates a substantial risk of death’’; (emphasis added)
General Statutes § 53a-3 (4); which is identical to the ‘‘risk of death’’ objective
associated with reckless assault. We disagree for two reasons. First, § 53a-
3 (4) does not limit its definition of ‘‘serious physical injury’’ to an injury
that creates a substantial risk of death; rather, it continues, ‘‘or which
causes serious disfigurement, serious impairment of health or serious loss
or impairment of the function of any bodily organ . . . .’’ (Emphasis added.)
Second, contrary to the defendant’s assertion, the rule from Nash does not
lead to a bizarre result here. The jury reasonably could have found that the
defendant intended to cause Holmes serious physical injury and, in doing
so, disregarded the risk that such conduct would simultaneously create a
risk that Holmes would die.
   5
     The state contends that the court in Chyung ’’made a mistake’’ in
‘‘departing from’’ the majority in King 2016 when it declined to uphold the
convictions under the state’s novel factual theory of the case. We disagree
with this characterization of our jurisprudence. The majority in King 2016
avoided binding the state to either of the disputed factual theories of the
case by reasoning that, even under the theory of the case that the defendant
claimed the state presented to the jury, the convictions were legally consis-
tent pursuant to Nash. See State v. King, supra, 321 Conn. 144–45. The
dissent in King 2016 maintained that the state should have been bound to
that theory on appeal, but it agreed with the majority that the convictions
were consistent under that theory. Id., 158–59 and n.2 (Robinson, J., dis-
senting). This court in Chyung instead concluded that the convictions were
legally inconsistent; we were then required to determine whether the state
could rely on a novel factual theory on appeal, which was a point of tension
between the majority and the dissent in King 2016. The court in Chyung
resolved this tension by concluding that permitting the state to rescue
otherwise inconsistent convictions by presenting a novel factual theory on
appeal would deprive the defendant of due process. State v. Chyung, supra,
325 Conn. 255–56. This holding was no mistake; rather, it employed long
held and uncontroversial principles of due process jurisprudence.
   6
     Our cases establish a second avenue through which the theory of the
case doctrine becomes relevant to a legal consistency claim. A defendant
may raise an independent claim that he lacked adequate notice that he could
be convicted of both charges due to some aspect of the state’s legal or
factual theory of the case as presented to the jury. See State v. King, supra,
321 Conn. 145, 148. This avenue is also rooted in the due process concerns
that inform the theory of the case doctrine. Unlike the ‘‘defensive’’ posture,
however, this posture is ‘‘offensive’’ in the sense that it provides a defendant
with another independent avenue to challenge the convictions. In King
2016, we clarified that this due process analysis and the legal consistency
analysis ‘‘are ultimately separate issues and reviewing courts should evaluate
them as such.’’ Id., 148; see also id., 159 n.2 (Robinson, J., dissenting)
(agreeing with majority that ‘‘the legal inconsistency and theory of the case
issues in this appeal are doctrinally separate inquiries’’). In the present case,
although the defendant raised a separate due process claim before the
Appellate Court; State v. Alicea, supra, 191 Conn. App. 435; he makes no
such claim before this court; nor did he seek certification on such an issue.
   7
     In addition, we need not consider whether Chyung would bar a novel
legal theory raised by the state postverdict when the trial court improperly
instructed the jury on the law. Here, the trial court properly instructed the
jury to consider the legally consistent charges separately.